 



Exhibit 10

AGREEMENT AND RELEASE

This is an Agreement, entered into this 2nd day of June, 2005, by and between
Joseph J. Forish, an adult citizen of the Commonwealth of Pennsylvania, and Rohm
and Haas Company, a Delaware corporation, in which the parties, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:



A.   The Parties To This Agreement and Release

1. “THE EMPLOYEE” means Joseph J. Forish, an individual who lives at [ADDRESS
DELETED].

2. “Rohm and Haas” means Rohm and Haas Company, a Delaware corporation with its
corporate offices at 100 Independence Mall West, Philadelphia, Pennsylvania,
19106-2399; its wholly-owned subsidiary, Morton International, Inc., an Indiana
corporation with its corporate offices at 123 North Wacker Drive, Chicago,
Illinois, 60606-1743 (“Morton”); and any of the subsidiaries or affiliates, past
and present, direct or indirect predecessors, successors, parents, subsidiaries,
business units or affiliated companies of both Rohm and Haas and/or Morton.

3. This Agreement and Release shall hereinafter be referred to as the
“Agreement.”



B.   Background

4. THE EMPLOYEE’S service date with Rohm and Haas is October 1, 1999. THE
EMPLOYEE will separate from Rohm and Haas on July 31, 2005, hereinafter the Last
Day of Work (“LDW”).



C.   Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Does Not Sign This
Agreement Or If THE EMPLOYEE Signs This Agreement And Then Revokes It

5. THE EMPLOYEE is free to sign this Agreement or not sign it. If THE EMPLOYEE
chooses not to sign it, or signs it and subsequently revokes it, THE EMPLOYEE
will be eligible to be paid the usual and customary benefits available to
similarly situated Rohm and Haas employees and will be paid for any currently
accrued and unused vacation earned as of the LDW.

6. The amounts payable to THE EMPLOYEE under this Section “C.” will be processed
in the normal course.



May 31, 2005
Page 1



--------------------------------------------------------------------------------



 



D.   Benefits To Be Paid To THE EMPLOYEE If THE EMPLOYEE Signs This Agreement
And Does Not Revoke It

7. If THE EMPLOYEE signs this Agreement within the Review Period as defined in
Paragraph 28, below, and does not revoke it, THE EMPLOYEE will separate from
Rohm and Haas on the LDW, and receive a lump-sum payment in an amount equivalent
to eighteen (18) months’ salary, or $417,975.00, less applicable taxes and
withholdings. The funds will be paid to THE EMPLOYEE during one of the next two
payroll cycles after July 31, 2005, but not later than August 31,2005.

8. THE EMPLOYEE will be paid for any currently accrued and unused vacation or
floating holiday earned as of the LDW during one of the next two payroll cycles
after July 31,2005, but not later than August 31,2005.

9. Rohm and Haas will accelerate the vesting of all restricted stock owned by
THE EMPLOYEE so that THE EMPLOYEE is fully vested in the restricted stock as of
July 31, 2005, which restricted stock shall be administered under the terms and
conditions of the 2004 Amended and Restated Rohm and Haas Company Stock Plan
(“Stock Plan”). It is THE EMPLOYEE’S responsibility to be familiar with the
pertinent terms and conditions of the Stock Plan. THE EMPLOYEE will be
responsible for the payment of all applicable federal, state and local income
taxes that may become due upon the vesting of restricted stock awards. A
description of THE EMPLOYEE’S restricted stock holdings is included in the Award
Statement attached hereto as Exhibit A.

10. THE EMPLOYEE may exercise any vested Stock Options in accordance with the
terms and conditions under which those options were granted except that under
the terms of the Stock Plan, unexercised options will expire upon THE EMPLOYEE’S
LDW. Thereafter, all vested but unexercised stock options and all unvested stock
options will expire. It is THE EMPLOYEE’S responsibility to be familiar with the
pertinent terms and conditions of the plans under which the awards were granted.
THE EMPLOYEE will be responsible for the payment of all applicable federal,
state and local income taxes that may become due upon exercise of vested stock
options. THE EMPLOYEE will resign as an executive officer of Rohm and Haas
Company on or before June 6, 2005. Through July 6, 2005, THE EMPLOYEE agrees to
adhere to requirements with respect to “black out” dates as defined by the Stock
Plan, as amended from time to time. A description of THE EMPLOYEE’S Stock
Options is included in the Award Statement attached hereto as Exhibit A.

11. Immediately after the LDW, THE EMPLOYEE will be eligible to continue any
existing medical insurance coverage for 18 months under COBRA. Rohm and Haas
will pay $11,682 to THE EMPLOYEE, an amount representing the projected cost of
THE EMPLOYEE’S monthly premiums for the same medical benefits (under COBRA) that
THE EMPLOYEE and his family were receiving on the LDW.



May 31, 2005
Page 2



--------------------------------------------------------------------------------



 



12. Immediately after the LDW, THE EMPLOYEE will be eligible to continue any
existing dental insurance coverage for 18 months under COBRA. Rohm and Haas will
pay $1,206 to THE EMPLOYEE, an amount representing the projected cost of THE
EMPLOYEE’S monthly premiums for the same dental benefits (under COBRA) that THE
EMPLOYEE and his family were receiving on the LDW.

13. THE EMPLOYEE’S life insurance coverage can be converted to an individual
whole life policy within 31 days of the LDW. Rohm and Haas expressly reserves
the right and ability, at all times and under all circumstances, to, at its sole
discretion, modify, change or eliminate life insurance benefits.

14. THE EMPLOYEE expressly waives the right to claim any Annual Incentive Award
under the Annual Incentive Award Plan granted by the Rohm and Haas Board of
Directors for the year 2005 that might otherwise apply for time worked in 2005.

15(a). THE EMPLOYEE will be paid $80,600, an amount equivalent to 2/3rds of the
Long-Term Performance Share Plan Award for the 2003-2005 Performance Cycle using
the Performance Share Target designated for his position as Vice President of
Human Resources, calculated based upon a payout factor of 1.0. The funds will be
paid to THE EMPLOYEE during one of the next two payroll cycles after July 31,
2005, but not later than August 31, 2005. THE EMPLOYEE will not be eligible for
an Award for the remainder of the 2003-2005 Performance Cycle beyond 2004, and
expressly waives any entitlement to be eligible for or participate in the
2003-2005 Award Cycle that might otherwise apply for time worked in 2005.

15(b). THE EMPLOYEE will be paid $80,583, an amount equivalent to 1/3rd of the
Long-Term Performance Share Plan Award for the 2004-2006 Performance Cycle using
the Performance Share Target designated for his position as Vice President of
Human Resources. This Award will be calculated based upon a payout factor of
1.0. The funds will be paid to THE EMPLOYEE during one of the next two payroll
cycles after July 31, 2005, but not later than August 31, 2005. THE EMPLOYEE
will not be eligible for an Award for the remainder of the 2004-2006 Performance
Cycle beyond 2004, and expressly waives any entitlement to be eligible for or
participate in the 2004-2006 Award Cycle that might otherwise apply for time
worked in 2005.

15(c). Further, THE EMPLOYEE will not be eligible for any Award under the terms
and conditions of the 2004 Long-Term Performance Share Plan for the 2005-2007
Performance Cycle that would otherwise apply for time worked in 2005, and
expressly waives any entitlement to be eligible for or participate in the
2005-2007 Award Cycle that might otherwise apply for time worked in 2005.



May 31, 2005
Page 3



--------------------------------------------------------------------------------



 



16. Rohm and Haas will provide outplacement services from Right Associates to
THE EMPLOYEE for a period of one year beginning July 1, 2005, in an amount not
to exceed $40,000. Rohm and Haas will not reimburse THE EMPLOYEE for expenses
for interview trips. THE EMPLOYEE must initiate the outplacement program
services within ninety (90) days of THE EMPLOYEE’S LDW, or this benefit will
expire and outplacement services will not be available to THE EMPLOYEE.

17. If THE EMPLOYEE dies after the effective date, pursuant to Paragraph 30, but
before the benefits for which THE EMPLOYEE is eligible as described in
Paragraphs 7 through 15 of this Agreement have been fully paid, any remaining
unpaid benefits described in Paragraphs 7 through 15 of this Agreement, to the
extent payable under the terms of this Agreement shall be paid to THE EMPLOYEE’S
surviving spouse, or if there is no surviving spouse, to THE EMPLOYEE’S estate.

18. If THE EMPLOYEE violates or it is discovered that THE EMPLOYEE has violated
the Rohm and Haas Code of Business Conduct and Ethics, or is determined to have
committed an act of intentional wrongdoing against Rohm and Haas or any of its
employees before the LDW, THE EMPLOYEE will separate from employment with Rohm
and Haas at that time and will forfeit all benefits conferred upon THE EMPLOYEE
in paragraphs 7 through 16 of this Agreement, other than those benefits to which
he is otherwise entitled apart from this Agreement. For the purpose of this
paragraph 18 “intentional wrongdoing” shall mean: (i) defrauding Rohm and Haas;
(ii) willfully embezzling, converting or otherwise illegally or impermissibly
obtaining possession of Rohm and Haas property or funds; or, (iii) willfully
disclosing or otherwise using confidential information, trade secrets or similar
material other than for the benefit of Rohm and Haas or as is required by law.
The initial determination of whether an act of intentional wrongdoing has
occurred will be made by the Chief Executive Officer of Rohm and Haas, but THE
EMPLOYEE may appeal the determination to the Executive Compensation Committee of
the Board of Directors.

19. THE EMPLOYEE agrees, should circumstances so warrant, to be reasonably
available to cooperate and assist Rohm and Haas in the prosecution or defense of
litigation, as a witness or otherwise, or to provide consulting services on
human resources matters, after his LDW with Rohm and Haas. Should THE EMPLOYEE
provide these services upon the request of Rohm and Haas, Rohm and Haas will pay
THE EMPLOYEE, upon Rohm and Haas’ approval of THE EMPLOYEE’S documentation of
his expenses and time: a) for his reasonable out-of-pocket expenses, including
travel expenses; and, b) for his time, at a rate of $250.00 per hour, or the pro
rata portion of an hour.



May 31, 2005
Page 4



--------------------------------------------------------------------------------



 



E.   The Release of Claims

20. In return for the promises and covenants herein, which exceed that to which
THE EMPLOYEE is otherwise entitled under Rohm and Haas’ policies and practices,
THE EMPLOYEE’S representatives, successors, heirs, and assigns do hereby
completely release and forever discharge Rohm and Haas, its past and present
direct or indirect predecessors, successors, parents, subsidiaries, business
units or affiliated companies, its and their respective past and present
directors, officers, attorneys, employees, successors, assigns, insurers and
other representatives (collectively, the “RELEASED PARTIES”), from any and all
manner of claims, demands, actions, causes of action, suits, arbitration
proceedings, debts, costs, judgments, executions, claims and demands of
whatsoever nature, direct or indirect, known or unknown, asserted or unasserted,
matured or not matured, which THE EMPLOYEE or THE EMPLOYEE’S spouse, children,
heirs, parents, siblings, extended family, successors or assigns, or other
representatives, either individually or collectively (“RELEASING PARTIES”), ever
had, now or hereinafter can, shall or may have against the RELEASED PARTIES,
from the beginning of time until, and including, the later of the LDW, or the
date of this Agreement arising out of or in any manner relating to any and all
events or circumstances in any way related to or arising from THE EMPLOYEE’S
employment with Rohm and Haas or any of the RELEASED PARTIES or the termination
of that employment. This Agreement specifically includes, but is not limited to,
any and all claims for wrongful discharge, breach of contract (whether express
or implied), Employee Transition Program benefits or any other benefits, awards
or bonuses, and all forms of employment discrimination in violation of federal,
state or local statute, ordinance, executive order, or common law (including but
not limited to claims for discrimination on the basis of race, color, religion,
sex, national origin, mental or physical disability or for age discrimination
under Title VII of the Civil Rights Act of 1964 [42 U.S.C. 2000e et. seq.], the
Age Discrimination in Employment Act [42 U.S.C. 621 et. seq.], the Civil Rights
Act [42 U.S.C. 198l], the Americans With Disabilities Act [29 U.S.C. S 706, 42
U.S.C. 12101 et. seq.], the Family and Medical Leave Act [29 U.S.C. 2601 et.
seq.] and any state Human Relations Act or any other such laws or any and all
suits in tort for personal injury or property damage of any kind as well as any
and all claims for damages of whatsoever kind related to or arising from THE
EMPLOYEE’S employment relationship with Rohm and Haas or any of the RELEASED
PARTIES or separation therefrom).

21. Other than enforcement of this Agreement, THE EMPLOYEE agrees that THE
EMPLOYEE will not seek personal, equitable or monetary relief by filing,
charging, claiming, suing or causing or permitting to be filed any civil action,
suit or legal proceeding in connection with any matter occurring at any time in
the past concerning THE EMPLOYEE’S employment relationship with Rohm and Haas,
including any matters occurring beyond the date of this Agreement, or involving
any continuing effect of any acts or practices which may have arisen or occurred
on or prior to the date of this Agreement, as well as any matters occurring on
or before the LDW. THE EMPLOYEE



May 31, 2005
Page 5



--------------------------------------------------------------------------------



 



further agrees that should any person, organization, or other entity file,
charge, claim, sue, or cause or permit to be filed any civil action, suit or
legal proceeding involving any matter occurring at any time in the past, THE
EMPLOYEE will not seek or accept any personal relief in such civil action, suit
or legal proceeding. In addition, this Agreement specifically provides that Rohm
and Haas shall not be liable for payment of any and all claims for costs or
attorneys’ fees, if any, incurred by THE EMPLOYEE in connection with any aspect
of THE EMPLOYEE’S employment relationship with or separation from employment
with Rohm and Haas, or any statements made by Rohm and Haas employees concerning
THE EMPLOYEE or THE EMPLOYEE’S employment at Rohm and Haas.



F.   Claims Not Released

22. Notwithstanding anything else in this Agreement to the contrary, this
Agreement is not intended to and does not release or prejudice any of THE
EMPLOYEE’S rights (i) to benefits under applicable worker’s compensation
statutes; (ii) to post-separation benefits under any applicable Rohm and Haas
retirement or other benefit plan; (iii) to defense, indemnification and
contribution under applicable statutes, corporate by-laws, insurance policies
and common law relating to any threatened or actual litigation relating to his
service as an officer, director or employee of Rohm and Haas or any of its
subsidiaries or affiliates; or, (iv) to enforce this Agreement.



G.   Additional Terms of this Agreement

23. Except as required by law or legal process, THE EMPLOYEE shall keep the
financial terms of this Agreement confidential, including but not limited to the
amount and the number of years of salary, and any awards that this Agreement
represents, and shall not disclose or divulge its terms to any persons other
than THE EMPLOYEE’S attorney, financial advisor, or immediate family members,
who shall also keep the terms confidential.

24. THE EMPLOYEE expressly agrees that, following separation from Rohm and Haas,
THE EMPLOYEE remains legally bound by the obligations set forth in the Rohm and
Haas Worldwide Confidentiality and Employment Agreement (“Exhibit B”),
specifically including the post-separation provisions. THE EMPLOYEE further
agrees that the Departing Employee Notice and Acknowledgment of Continuing
Obligations, and Acknowledgment and Records Security Statement (“Exhibit C”)
shall remain in full force and effect and be incorporated into this Agreement.

25. THE EMPLOYEE may name any or all of the following as an employment
reference: Rajiv L. Gupta, Chairman and Chief Executive Officer; and Robert A.
Lonergan, Vice President, General Counsel and Corporate Secretary. Rohm and Haas
may respond to any general request for a reference concerning THE EMPLOYEE with
THE EMPLOYEE’S last job title and dates of employment with Rohm and Haas.



May 31, 2005
Page 6



--------------------------------------------------------------------------------



 



26. Nothing in this Agreement shall be deemed an admission of liability to THE
EMPLOYEE by Rohm and Haas. To the contrary, Rohm and Haas expressly denies any
liability or obligation to THE EMPLOYEE except that which is expressly provided
in this Agreement, and maintains that its employment relationship with THE
EMPLOYEE was at all times proper.

27. THE EMPLOYEE expressly acknowledges and agrees that (i) THE EMPLOYEE is
acting of THE EMPLOYEE’S own free will; (ii) THE EMPLOYEE has been advised by
Rohm and Haas to consult with a private attorney of THE EMPLOYEE’S choosing at
THE EMPLOYEE’S own expense; (iii) THE EMPLOYEE has had sufficient opportunity to
read the terms of this Agreement and consult with a private attorney; and,
(iv) THE EMPLOYEE fully understands all of the provisions of this Agreement. In
addition, THE EMPLOYEE acknowledges and agrees that neither Rohm and Haas nor
any of its employees, agents, representatives or attorneys has made any
promises, representations or reached any other understanding to or with THE
EMPLOYEE concerning the terms or effect of this Agreement or the intentions of
the parties other than what is expressed in this Agreement.

28. THE EMPLOYEE expressly acknowledges that THE EMPLOYEE has a period of
21 days beginning May 31, 2005, within which to review, seek legal advice, and
consider this Agreement (“Review Period”). THE EMPLOYEE may use all, none or any
part of that period without prejudice to THE EMPLOYEE’S ability to accept the
terms of this Agreement. THE EMPLOYEE is free to waive in writing any portion of
the Review Period before accepting the terms of the Agreement. Failure to sign
and return the Agreement to Rohm and Haas before the expiration of the Review
Period will render THE EMPLOYEE ineligible for benefits under this Agreement.

29. Rohm and Haas expressly reserves the right and ability, at all times and
under any circumstances, to change, suspend, or terminate in whole or in part
the provision of retiree health care benefits or any other benefit, compensation
or stock-related plan, or the contribution amounts. Nothing contained in this
Agreement, or elsewhere, is to be construed as a waiver of that right or
ability, nor as a promise or agreement not to exercise that right or ability in
its sole discretion. Furthermore, no Rohm and Haas employee is or shall be
authorized to waive, or promise not to exercise, that right or ability, and any
attempt to do so will not be within their authority and cannot be relied upon.

30. Assuming that THE EMPLOYEE has signed and returned the Agreement prior to
the expiration of the Review Period, THE EMPLOYEE may revoke the Agreement in
writing within seven (7) days of the date THE EMPLOYEE signs it, counting the
day following the date signed as Day One. The Agreement shall not become
effective or enforceable, nor will the benefits described above be paid, until
the revocation period has expired.



May 31, 2005
Page 7



--------------------------------------------------------------------------------



 



31. The fact that a provision of this Agreement is found invalid or
unenforceable shall not affect the validity or enforceability of the remainder
of this Agreement, and all other provisions of the Agreement shall remain in
full force and effect.

32. Rohm and Haas expressly reserves the right to correct any typographical and
clerical errors in this Agreement; THE EMPLOYEE may not rely on any such
typographical and/or clerical errors.

33. This Agreement constitutes the full and complete understanding and agreement
of the parties regarding the subject matter herein, and any prior understandings
or agreements not expressed herein are null and void. Changes may only be made
in a writing executed by both parties.

34. This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, regardless of the location or locations in which it may be
executed, notwithstanding any Pennsylvania choice of law rules to the contrary.

35. This Agreement may be executed in counterparts and will be valid even though
the signatures of all parties do not appear on the same page.

                  /s/ Joseph J. Forish       JOSEPH J. FORISH           

                  /s/ Robert A. Lonergan       ROBERT A. LONERGAN      FOR ROHM
AND HAAS   



May 31, 2005
Page 8



--------------------------------------------------------------------------------



 



Exhibit A



Award Statement
Rohm and Haas Company

[AWARD STATEMENT DELETED]





May 31, 2005
Page 9



--------------------------------------------------------------------------------



 



Exhibit B
WORLDWIDE CONFIDENTIALITY AND EMPLOYMENT AGREEMENT

In consideration of my employment by Rohm and Haas Company and other valuable
consideration, intending to be legally bound, I agree as follows:

I. I have received the Rohm and Haas Company Code of Business Conduct and Ethics
and will comply with it.

II. I will keep all business and trade secrets, including secret processes of
manufacture, research records, personnel records, and all other confidential
information owned by or in the possession of Rohm and Haas as secret and
confidential. I will not use such information other than in an authorized manner
in the course of Rohm and Haas’ business. I will not divulge such information to
outsiders or other unauthorized persons either while employed by Rohm and Haas
or afterwards.

III. In order to keep my confidentiality obligations and to avoid conflicts of
interest which might arise, I will do the following: (1) While I am employed by
Rohm and Haas Company I will disclose to any future prospective employers the
existence of this Agreement and the nature of my confidentiality obligations
arising from it before I accept any new position of employment and (2) upon
termination of my employment with Rohm and Haas Company for whatever reason, I
will sign a termination statement which will acknowledge my confidentiality
obligations under this employment agreement (Departing Employee Notice and
Acknowledgment of Continuing Obligations — Exhibit C).

IV. During the term of my employment with Rohm and Haas Company, I will not
engage or have an interest in any outside business activities or enter into any
consulting agreements which, in the opinion of Rohm and Haas, conflict with the
interests of Rohm and Haas. Nothing herein, however, shall preclude me from
purchasing or owning stock in any business if such stock is regularly traded on
a national securities exchange or over the counter and if my holdings do not
exceed one percent (1%) of the issued and outstanding capital stock of such
company.

V. I will disclose promptly to Rohm and Haas any and all inventions,
discoveries, and improvements, (patentable or not) conceived or made by me and
all works of authorship created by me during the period of my employment and
relating to the business or activities of Rohm and Haas. I assign all of my
interest therein to Rohm and Haas or its nominee and I will execute all
documents necessary to enable Rohm and Haas to secure patents or copyrights of
the United States or any foreign country or to otherwise protect Rohm and Haas
interest therein. These obligations shall continue beyond the termination of my
Rohm and Haas employment with respect to inventions, discoveries, and
improvements conceived or made by me during the period of employment.

VI. I will, on termination of my employment, return to Rohm and Haas all papers,
notes, books, or other documents or property belonging to Rohm and Haas.



May 31, 2005
Page 10



--------------------------------------------------------------------------------



 



Exhibit C

DEPARTING EMPLOYEE NOTICE AND
ACKNOWLEDGMENT OF CONTINUING OBLIGATIONS

As you terminate your employment with Rohm and Haas, it is important that you
are reminded of obligations about confidential information learned during your
employment. It is in your best interest, and that of Rohm and Haas, to have this
reminder.

Handling of Confidential Information

Naturally, we will keep all originals and copies of tangible Rohm and Haas
property which was prepared or worked on by you. This includes drawings, memos,
reports, forecasts, estimates, plans, letters, organization charts, pictures,
invention records, notebooks, etc. However, some of the information you
necessarily carry away in your memory is also Rohm and Haas property.

This acknowledgment confirms your obligation not to use or disclose without
prior consent any confidential information as that term is defined in this
agreement, and especially “trade secrets.” This kind of information is of great
value to Rohm and Haas, as well as its competitors. A good general rule is to
keep all information about Rohm and Haas’ business confidential until it has
become publicly known. A company’s right to have such Confidential Information
protected from dissemination and/or use without its permission is well
recognized and enforced by the courts since the law includes as a part of every
employment relationship an implied agreement not to use or disclose this
information. Thus, when you accepted employment with Rohm and Haas, just as you
would with any other company, you accepted a legal and ethical obligation not to
use or disclose Confidential Information including “trade secret” or other
proprietary information. This obligation continues even after you terminate your
employment.

While it is impossible to mention all items of Confidential Information, a
partial list includes marketing and advertising plans, specific areas of
research and development, project work, product formulation, processing methods,
assignments of individual employees, testing and evaluation procedures, cost
figures, construction plans and special techniques or methods of any kind
peculiar to Rohm and Haas, which offer the opportunity for a competitive
advantage. More specifically, Rohm and Haas considers to be Confidential
Information any non-public information which could be used for a competitive
advantage that you have acquired during any tenure at Rohm and Haas. This would
include without limitation any and all unpublished information and knowledge
relating to the development, testing, formulation, manufacture and marketing of
Rohm and Haas products, as well as any and all methods, procedures and
operations relating to the business of Rohm and Haas.

Particular care may be needed to avoid accidental disclosure of Confidential
Information you have in these areas. Probably the safest course is simply not to
discuss Rohm and Haas information with anyone.



May 31, 2005
Page 11



--------------------------------------------------------------------------------



 



On the other hand, you can use any general knowledge and skills you have
acquired as a Rohm and Haas employee, so long as you do not use or disclose
Confidential Information (including trade secrets). You may use your general
creative talents on projects which differ from those with which you became
familiar at Rohm and Haas or your former employers, provided that you do not
draw upon Confidential Information in doing so. You may solve problems in new
projects by drawing upon your general knowledge and skills.

Assignment of Employee Inventions

Under the terms of your agreement with Rohm and Haas, Rohm and Haas is legally
entitled to all rights in inventions relating to its business which are made or
conceived by you during your employment. Such inventions include all types of
technical, artistic, or commercial creative work, whether or not they are
patentable. They include composition, process and apparatus inventions, as well
as computer programs, sales and promotion plans, copy, art work, construction
plans, etc. Rohm and Haas is entitled to receive a prompt and full disclosure of
such inventions and a worldwide assignment of rights. Rohm and Haas is also
entitled to your complete cooperation in executing papers required for filing
and prosecuting any patent applications and for establishing Rohm and Haas
ownership. If it is necessary for you to do any of these things after
termination, we will pay out-of-pocket expenses and reasonable compensation for
time spent in review of papers or other aspects of such cooperation.

If at any time you have any questions dealing with your rights and obligations
in connection with any of the foregoing, please let us know. Specifically, if
you have a question about the confidentiality of any information, please consult
with us before using or disclosing that information. To help avoid the
possibility of any future misunderstanding, please read and sign the following
acknowledgment.

ROHM AND HAAS COMPANY



May 31, 2005
Page 12



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND RECORDS SECURITY STATEMENT

No later than my last day worked at Rohm and Haas, I will return all documents
containing confidential or trade secret information, including research
notebooks, which I have had in my possession to Rohm and Haas. A list of the
types of documents currently in my possession, including location of such
documents, is provided below. I will retain no copies of such documents in my
possession. I have read the Departing Employee Notice and Acknowledgment of
Continuing Obligations, and understand that my obligations continue beyond the
separation of my employment, except as clarified by any clause in this Agreement
and Release.

During my employment with Rohm and Haas, I have worked in the following areas:

Human Resources

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Documents and Location (please use reverse side if additional room is needed):

In my office and the file storage locations used by my administrative assistant.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



May 31, 2005
Page 13



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

I hereby acknowledge receipt of an Agreement and Release from Rohm and Haas
Company. I understand that the terms of this Agreement and all exhibits are
confidential and, except as required by law or legal process, I shall not
disclose its financial terms, including but not limited to the amount and the
number of years of salary, and the annual incentive awards that this Agreement
represents, to any persons other than my attorney, accountant, or immediate
family members, who shall also keep the terms confidential.

The Agreement provides that I have 21 days to review it and decide whether to
accept its terms. I know that I can take this full period to review the
Agreement. I also know that I may elect to sign the Agreement prior to the
expiration of this time period if I so choose and if I notify Rohm and Haas in
writing of my decision to waive the full time period. The decision is completely
mine.

Both Rohm and Haas and I agree that changes to this Agreement, whether material
or immaterial, will not restart the time period stated above.

I waive the 21 Day Review Period.

                Date: 5/31/05  /s/ Joseph J. Forish       JOSEPH J. FORISH     
     

                Date: May 31, 2005  /s/ Robert A. Lonergan       ROHM AND HAAS
COMPANY           



May 31, 2005
Page 14